Exhibit 10.2

 

EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT (the “Agreement”), dated as of May 24, 2018, is made by
and between Towerstream Corporation, a Delaware corporation (“Company”), and the
holder of Warrants (as defined herein) signatory hereto (the “Holder”).

 

WHEREAS, on October 16, 2014, the Company and its subsidiaries, Towerstream I,
Inc. (“TSI”) and Hetnets Tower Corporation entered into a loan agreement (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Loan Agreement”) with certain lenders (the “Lenders”) and Melody
Business Finance LLC as administrative agent for the Lenders pursuant to which
the Lenders provided the Company with a five-year $35 million secured term loan;

 

WHEREAS, in connection with the Loan Agreement and pursuant to a warrant and
registration rights agreement (the “Warrant Agreement”), the Company issued to
the Warrant Holders (as defined in the Warrant Agreement), or to the assignors
of the Warrants to the Warrant Holders, warrants (the “Warrants”), with a term
of seven and a half years, to initially purchase 3.6 million shares of common
stock of the Company which two-thirds had an initial exercise price of $1.26 and
one-third had an initial exercise price of $0.01, subject to customary
adjustments under certain circumstances, including, but not limited to, reverse
stock splits;

 

WHEREAS, the Holder holds such number of Warrants as set forth on Schedule A
hereto (such Warrants, the “Exchange Securities”); and

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 3(a)(9) of the Securities Act of 1933, as amended (the
“Securities Act”), the Company desires to exchange with the Holder, and the
Holder desires to exchange with the Company, the Exchange Securities for shares
of Series I Non-convertible Preferred Stock (the “Preferred Stock”).

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and Holder agree as
follows:

 

1.      Terms of the Exchange. The Company and Holder agree that the Holder will
exchange the Exchange Securities, without the payment of any exercise price
therefore, and will relinquish any and all other rights he may have under the
Exchange Securities, in exchange for such number of shares of Preferred Stock
(the “Shares”) as set forth on Schedule A annexed hereto. The terms, limitations
and preferences of the Preferred Stock are set forth in the Certificate of
Designation of Series I Non-convertible Preferred Stock annexed hereto as
Exhibit A (the “Certificate of Designation”).

 

2.      Closing. Upon satisfaction of the conditions set forth herein, a closing
shall occur at the principal offices of the Company, or such other location as
the parties shall mutually agree. At closing, Holder shall deliver certificates
representing the Exchange Securities to the Company and the Company shall
deliver to such Holder a certificate evidencing the Shares, in the name(s) and
amount(s) as indicated on Schedule A annexed hereto. Upon closing, any and all
obligations of the Company to Holder under the Exchange Securities shall be
fully satisfied (including any rights related to the Exchange Securities under
the Warrant Agreement), the certificates evidencing the Exchange Securities
shall be cancelled and Holder will have no remaining rights, powers, privileges,
remedies or interests under the Exchange Securities.

 

3.      Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

1

--------------------------------------------------------------------------------

 

 

4.      Representations and Warranties of the Holder. The Holder represents and
warrants as of the date hereof and as of the closing to the Company as follows:

 

a.       Authorization; Enforcement. The Holder has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder.  The execution and delivery of this Agreement by the
Holder and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary action on the part of the
Holder and no further action is required by the Holder.  This Agreement has been
(or upon delivery will have been) duly executed by the Holder and, when
delivered in accordance with the terms hereof, will constitute the valid and
binding obligation of the Holder enforceable against the Holder in accordance
with its terms, except: (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

b.       Tax Advisors. The Holder has reviewed with its own tax advisors the
U.S. federal, state, local and foreign tax consequences of this investment and
the transactions contemplated by this Agreement. With respect to such matters,
the Holder relies solely on such advisors and not on any statements or
representations of the Company or any of its agents, written or oral. The Holder
understands that it (and not the Company) shall be responsible for its own tax
liability that may arise as a result of this investment or the transactions
contemplated by this Agreement.

 

c.       Information Regarding Holder. Holder is an “accredited investor”, as
such term is defined in Rule 501 of Regulation D promulgated by the United
States Securities and Exchange Commission (the “Commission”) under the
Securities Act, is experienced in investments and business matters, has made
investments of a speculative nature and has purchased securities of companies in
private placements in the past and, with its representatives, has such knowledge
and experience in financial, tax and other business matters as to enable the
Holder to utilize the information made available by the Company to evaluate the
merits and risks of and to make an informed investment decision with respect to
the proposed purchase, which represents a speculative investment. Holder has the
authority and is duly and legally qualified to purchase and own the Shares.
Holder is able to bear the risk of such investment for an indefinite period and
to afford a complete loss thereof.

 

d.       Legend. The Holder understands that the Shares have been issued
pursuant to an exemption from registration or qualification under the Securities
Act and applicable state securities laws, and except as set forth below, the
Shares shall bear any legend as required by the “blue sky” laws of any state and
a restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such stock certificates):

  

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER
(IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE
TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

2

--------------------------------------------------------------------------------

 

 

e.       Removal of Legends. Certificates evidencing the Shares shall not be
required to contain the legend set forth in Section 4(d) above or any other
legend (i) while a registration statement covering the resale of such Shares is
effective under the Securities Act, (ii) following any sale of such Shares
pursuant to Rule 144 (as defined herein) (assuming the transferor is not an
affiliate of the Company), (iii) if such Shares are eligible to be sold,
assigned or transferred under Rule 144 and the Subscriber is not an affiliate of
the Company (provided that the Holder provides the Company with reasonable
assurances that such Shares are eligible for sale, assignment or transfer under
Rule 144 which shall not include an opinion of the Holder’s counsel), (iv) in
connection with a sale, assignment or other transfer (other than under Rule
144), provided that the Holder provides the Company with an opinion of counsel
to the Holder, in a generally acceptable form, to the effect that such sale,
assignment or transfer of the Shares may be made without registration under the
applicable requirements of the Securities Act or (v) if such legend is not
required under applicable requirements of the Securities Act (including, without
limitation, controlling judicial interpretations and pronouncements issued by
the Commission). If a legend is not required pursuant to the foregoing, the
Company shall no later than three (3) business days following the delivery by
the Holder to the Company or the transfer agent (with notice to the Company) of
a legended certificate representing such Shares (endorsed or with stock powers
attached, signatures guaranteed, and otherwise in form necessary to affect the
reissuance and/or transfer, if applicable), together with any other deliveries
from the Holder as may be required above in this Section 4(e), as directed by
the Holder, either: (A) provided that the Company’s transfer agent is
participating in the DTC Fast Automated Securities Transfer Program, credit the
aggregate number of shares of Preferred Stock to which the Holder shall be
entitled to the Holder’s or its designee’s balance account with DTC through its
Deposit/Withdrawal at Custodian system or (B) if the Company’s transfer agent is
not participating in the DTC Fast Automated Securities Transfer Program, issue
and deliver (via reputable overnight courier) to the Holder, a certificate
representing such Shares that is free from all restrictive and other legends,
registered in the name of the Holder or its designee. The Company shall be
responsible for any transfer agent fees or DTC fees with respect to any issuance
of Shares or the removal of any legends with respect to any Shares in accordance
herewith, including, but not limited to, fees for the opinions of counsel
rendered to the transfer agent in connection with the removal of any legends.

  

f.       Restricted Securities. The Holder understands that: (i) the Shares have
not been and are not being registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, (B) the Holder shall have
delivered to the Company (if requested by the Company) an opinion of counsel to
the Holder, in a form reasonably acceptable to the Company, to the effect that
such Shares to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, or (C) the Holder
provides the Company with reasonable assurance that such Shares can be sold,
assigned or transferred pursuant to Rule 144 or Rule 144A promulgated under the
Securities Act (or a successor rule thereto) (collectively, “Rule 144”); (ii)
any sale of the Shares made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144, and further, if Rule 144 is not
applicable, any resale of the Shares under circumstances in which the seller (or
the Person through whom the sale is made) may be deemed to be an underwriter (as
that term is defined in the Securities Act) may require compliance with some
other exemption under the Securities Act or the rules and regulations of the SEC
promulgated thereunder; and (iii) neither the Company nor any other Person is
under any obligation to register the Shares under the Securities Act or any
state securities laws or to comply with the terms and conditions of any
exemption thereunder.

 

5.      Representations and Warranties of the Company. The Company hereby makes
the following representations and warranties to the Holder:

 

a.      Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and each of the other agreements entered into by
the parties hereto in connection with the transactions contemplated by this
Agreement (collectively, the “Exchange Documents”) and otherwise to carry out
its obligations hereunder and thereunder.  The execution and delivery of this
Agreement by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, the Board of Directors of the Company or the Company’s stockholders in
connection therewith, including, without limitation, the issuance of the Shares,
and no further filing, consent, or authorization is required by the Company, its
Board of Directors or its stockholders.  This Agreement and any Other Agreement
(as defined herein) have been (or upon delivery will have been) duly executed by
the Company and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except: (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

3

--------------------------------------------------------------------------------

 

 

b.      Organization and Qualification. Each of the Company and its subsidiaries
(the “Subsidiaries”) are entities duly organized and validly existing and in
good standing under the laws of the jurisdiction in which they are formed, and
have the requisite power and authorization to own their properties and to carry
on their business as now being conducted and as presently proposed to be
conducted. Each of the Company and each of its Subsidiaries is duly qualified as
a foreign entity to do business and is in good standing in every jurisdiction in
which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not have a Material Adverse Effect. As
used in this Agreement, “Material Adverse Effect” means any material adverse
effect on (i) the business, properties, assets, liabilities, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company or any Subsidiary, individually or taken as a whole, (ii) the
transactions contemplated hereby or in any of the other Exchange Documents or
(iii) the authority or ability of the Company to perform any of its obligations
under any of the Exchange Documents. Other than its Subsidiaries, there is no
Person (as defined below) in which the Company, directly or indirectly, owns
capital stock or holds an equity or similar interest. “Person” means an
individual, a limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization, any other entity and any
governmental entity or any department or agency thereof.

   

c.      No Conflict. The execution, delivery and performance of the Exchange
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby will not (i) result in a violation of the
Certificate of Incorporation (as defined below) or other organizational
documents of the Company or any of its Subsidiaries, any capital stock of the
Company or any of its Subsidiaries or Bylaws (as defined below) of the Company
or any of its Subsidiaries, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party, or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including foreign, federal and
state securities laws and regulations and the rules and regulations of the OTCQB
tier of the OTC Markets Group (the “Principal Market”) applicable to the Company
or any of its Subsidiaries or by which any property or asset of the Company or
any of its Subsidiaries is bound or affected except, in the case of clause (ii)
or (iii) above, to the extent such violations that could not reasonably be
expected to have a Material Adverse Effect.

 

d.      No Consents. Neither the Company nor any Subsidiary is required to
obtain any consent from, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its respective obligations under or contemplated by the
Exchange Documents, in each case, in accordance with the terms hereof or
thereof. All consents, authorizations, orders, filings and registrations which
the Company or any Subsidiary is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the date of this
Agreement, and neither the Company nor any of its Subsidiaries is aware of any
facts or circumstances which might prevent the Company or any of its
Subsidiaries from obtaining or effecting any of the registration, application or
filings contemplated by the Exchange Documents. Except as disclosed in the
Company’s filings with the Commission (the “SEC Documents”), the Company is not
in violation of the requirements of the Principal Market and has no knowledge of
any facts or circumstances which could reasonably lead to delisting or
suspension of the Preferred Stock in the foreseeable future. The Company has
obtained all necessary consents and approvals from the Principal Market,
including, if required, a Listing of Additional Shares application covering the
listing of the Shares with the Principal Market.

 

e.      Securities Law Exemptions. Assuming the accuracy of the representations
and warranties of the Holder contained herein, the offer and issuance by the
Company of the Shares is exempt from registration under the Securities Act. The
offer and issuance of the Shares is exempt from registration under the
Securities Act pursuant to the exemption provided by Section 3(a)(9) thereof.
The Company covenants and represents to the Holder that neither the Company nor
any of its Subsidiaries has received, anticipates receiving, has any agreement
to receive or has been given any promise to receive any consideration from the
Holder or any other Person in connection with the transactions contemplated by
the Exchange Documents.

 

f.      Issuance of Shares. The issuance of the Shares is duly authorized and
upon issuance in accordance with the terms of the Exchange Documents shall be
validly issued, fully paid and non-assessable and free from all taxes, liens,
charges and other encumbrances with respect to the issue thereof. 

 

g.      Transfer Taxes. As of the date of this Agreement, all share transfer or
other taxes (other than income or similar taxes) which are required to be paid
in connection with the issuance of the Shares to be exchanged with the Holder
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.

  

4

--------------------------------------------------------------------------------

 

 

h.      Equity Capitalization. Except as disclosed in the SEC Documents: (i)
none of the Company’s or any Subsidiary’s capital stock is subject to preemptive
rights or any other similar rights or any liens or encumbrances suffered or
permitted by the Company or any Subsidiary; (ii) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional capital stock of the Company or any of its Subsidiaries or options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any capital stock of the Company or any of its
Subsidiaries; (iii) there are no outstanding debt securities, notes, credit
agreements, credit facilities or other agreements, documents or instruments
evidencing indebtedness of the Company or any of its Subsidiaries or by which
the Company or any of its Subsidiaries is or may become bound; (iv) there are no
financing statements securing obligations in any amounts filed in connection
with the Company or any of its Subsidiaries; (v) there are no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of their securities under the Securities Act; (vi)
there are no outstanding securities or instruments of the Company or any of its
Subsidiaries which contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any of its Subsidiaries is or may become bound to redeem a security of the
Company or any of its Subsidiaries; (vii) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Shares; (viii) neither the Company nor any Subsidiary has any
stock appreciation rights or “phantom stock” plans or agreements or any similar
plan or agreement; and (ix) neither the Company nor any of its Subsidiaries have
any liabilities or obligations required to be disclosed in the SEC Documents
which are not so disclosed in the SEC Documents, other than those incurred in
the ordinary course of the Company’s or its Subsidiaries’ respective businesses
and which, individually or in the aggregate, do not or could not have a Material
Adverse Effect. The Company has furnished to the Holder true, correct and
complete copies of the Company’s Certificate of Incorporation, as amended and as
in effect on the date hereof (the “Certificate of Incorporation”), and the
Company’s bylaws, as amended and as in effect on the date hereof (the “Bylaws”),
and the terms of all securities convertible into, or exercisable or exchangeable
for, shares of Preferred Stock and the material rights of the holders thereof in
respect thereto that have not been disclosed in the SEC Documents.

 

(i)      Shell Company Status. The Company is not and has not, for a period of
at least two years, been an issuer identified in Rule 144(i)(1) of the
Securities Act. The Company is, and has been for a period of at least 90 days,
subject to the reporting requirements of Section 13 or Section 15(d) of the
Exchange Act.

 

6.        Reserved.

   

7.      No Registration Rights. The Holder waives any rights the Holder may have
had with respect to registration of the Exchange Securities under the Securities
Act and confirms that the Company is under no obligation to register the Shares.

 

8.      Miscellaneous.

 

a.      Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and assigns.

 

b.     Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall
be governed by and construed under the laws of the State of New York without
regard to the choice of law principles thereof. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the State of New York located in The City of New York, Borough of Manhattan for
the adjudication of any dispute hereunder or in connection herewith or therewith
or with any transaction contemplated hereby or thereby, and hereby irrevocably
waives any objection that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

5

--------------------------------------------------------------------------------

 

 

c.      Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

d.      Counterparts/Execution. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains an electronic
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or electronic file
signature page (as the case may be) were an original thereof.

 

e.      Notices. Any notice or communication permitted or required hereunder
shall be in writing and shall be deemed sufficiently given if hand-delivered or
sent (i) postage prepaid by registered mail, return receipt requested, or (ii)
by facsimile, to the respective parties as set forth below, or to such other
address as either party may notify the other in writing.

 

If to the Company, to:

Towerstream Corporation

 

76 Hammarlund Way

 

Middletown, RI 02842

 

Attention:  Chief Executive Officer

 

If to Holder, to the address set forth on the signature page of the
Holder.       

 

f.       Expenses. The parties hereto shall pay their own costs and expenses in
connection herewith.

 

g.      Entire Agreement; Amendments. This Agreement constitutes the entire
agreement between the parties with regard to the subject matter hereof and
thereof, superseding all prior agreements or understandings, whether written or
oral, between or among the parties. This Agreement may be amended, modified,
superseded, cancelled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by all parties, or, in the
case of a waiver, by the party waiving compliance. Except as expressly stated
herein, no delay on the part of any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any party of any right, power or privilege hereunder preclude any
other or future exercise of any other right, power or privilege hereunder.

 

h.      Headings. The headings used in this Agreement are used for convenience
only and are not to be considered in construing or interpreting this Agreement.

 

i.       Pledge of Shares. The Company acknowledges and agrees that the Shares
may be pledged by the Holder in connection with a bona fide margin agreement or
other loan or financing arrangement that is secured by the Shares. The pledge of
Shares shall not be deemed to be a transfer, sale or assignment of the Shares
hereunder, and if the Holder effects a pledge of Shares it shall not be required
to provide the Company with any notice thereof or otherwise make any delivery to
the Company pursuant to this Agreement or any Other Agreement. The Company
hereby agrees to execute and deliver such documentation as a pledgee of the
Shares may reasonably request in connection with a pledge of the Shares to such
pledgee by the Holder.

 

 

(Signature Pages Follow)

 

6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

Towerstream CORPORATION

 

 

 

By: /s/ Ernest Ortega

     Ernest Ortega

     Chief Executive Officer

 

 

HOLDERS:

 

MELODY CAPITAL PARTNERS OFFSHORE CREDIT MINI-MASTER FUND, LP

 

By: Melody Capital Partners, LP
       Its Investment Adviser

 

 

By: /s/ Terri Lecamp

      Terri Lecamp
Authorized Signatory

 

Address for Notices:

 

Melody Business Finance, LLC

60 Arch Street, Second Floor

Greenwich, CT 06830

Attention: Notices
 

Address for delivery of Shares:

Melody Business Finance, LLC

60 Arch Street, Second Floor

Greenwich, CT 06830

 

 

 

 

Signature Page to Exchange Agreement

 

S-1

--------------------------------------------------------------------------------

 

 

MELODY SPECIAL SITUATIONS OFFSHORE CREDIT MINI-MASTER FUND, LP

 

By: Melody Capital Partners, LP
       Its Investment Adviser

 

 

By: /s/ Terri Lecamp

      Terri Lecamp
Authorized Signatory

 

Address for Notices:

 

Melody Business Finance, LLC

60 Arch Street, Second Floor

Greenwich, CT 06830

Attention: Notices
 

Address for delivery of Shares:

Melody Business Finance, LLC

60 Arch Street, Second Floor

Greenwich, CT 06830

 

MELODY CAPITAL PARTNERS ONSHORE CREDIT FUND, LP

 

By: Melody Capital Partners, LP
       Its Investment Adviser

 

 

By: /s/ Terri Lecamp

      Terri Lecamp
Authorized Signatory

 

Address for Notices:

 

Melody Business Finance, LLC

60 Arch Street, Second Floor

Greenwich, CT 06830

Attention: Notices
 

Address for delivery of Shares:

Melody Business Finance, LLC

60 Arch Street, Second Floor

Greenwich, CT 06830

 

 

 

Signature Page to Exchange Agreement

 

S-2

--------------------------------------------------------------------------------

 

 

DRAWBRIDGE SPECIAL OPPORTUNITIES FUND LP

By: Drawbridge Special Opportunities GP LLC
        (its General Partner)

 

 

By: /s/ Constantine M. Dakolias

      Name: Constantine M. Dakolias

      Title: President

 

Address for Notices:

 

Drawbridge Special Opportunities Fund LP

c/o Fortress Investment Group

1345 Avenue of the Americas

46th Floor

New York, NY 10105

Attention: General Counsel – Credit Funds 

With a copy to:

 

Drawbridge Special Opportunities Fund LP

c/o Fortress Investment Group

1345 Avenue of the Americas

46th Floor

New York, NY 10105

Attention: David Sharpe

 

Address for delivery of Shares:

 

Drawbridge Special Opportunities Fund LP

c/o Fortress Investment Group

1345 Avenue of the Americas

46th Floor

New York, NY 10105

Attention: Robyn Gewanter

 

 

 

 

Signature Page to Exchange Agreement

 

S-3

--------------------------------------------------------------------------------

 

 

Schedule A

 

Holder

Exchange Securities
Number of Shares of Common

Stock Upon Grant

Shares of Series I Preferred Stock

Melody Capital Partners Offshore

Credit Mini-Master Fund, LP

Warrant Cert. No. A-1 (227,188)
Warrant Cert. No. B-1 (454,375)

18.93230286

Melody Special Situations Offshore

Credit Mini-Master Fund, LP

Warrant Cert. No. A-2 (602,077)
Warrant Cert. No. B-2 (1,204,154)

50.17306286

Melody Capital Partners Onshore

Credit Fund, LP

Warrant Cert. No. A-3 (224,708)
Warrant Cert. No. B-3 (449,416)

18.72567429

Drawbridge Special Opportunities

Fund LP

Warrant Cert. No. A-4 (146,027)
Warrant Cert. No. B-4 (292,055)

12.16895999

 

 

--------------------------------------------------------------------------------

 

 

 

Exhibit A

 

 

 

 

 

 

 